Citation Nr: 1012050	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  05-30 975	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to a rating higher than 20 percent prior to 
February 4, 2004, for residuals of a left knee injury with 
traumatic arthritis and meniscectomy, and to a rating higher 
than 30 percent from February 4, 2004, to June 27, 2007.

2. Entitlement to a rating higher than 10 percent for laxity 
of the left knee from June 12, 2003, to June 27, 2007.

3. Entitlement to a rating higher than 10 percent for 
limitation of extension of the left knee from May 27, 2005, 
to June 27, 2007.

4. Entitlement to a rating higher than 30 percent for a total 
left knee replacement from August 1, 2008.

5. Entitlement to a total disability rating for compensation 
based on individual unemployability.

REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law
WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1974 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in September 2002, in July 
2003, and in June 2005, of a Department of Veterans Affairs 
(VA) Regional Office (RO).

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The transcript of the 
hearing is in the record.

In May 2008, the Board denied the claims for increase for 
left knee traumatic arthritis, left knee laxity, and left 
knee limitation of extension.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order in June 2009, the Court granted a Joint Motion for 
Remand, dated in March 2009, and vacated the Board's decision 
for compliance with the instructions in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

The Veteran underwent total left knee replacement in June 
2007.  He then underwent a revision of the left knee 
replacement in May 2008.  

In February 2010, the Veteran's attorney sent VA an 
administrative decision from the Social Security 
Administration awarding the Veteran total disability.  The 
records of the Social Security Administration have not been 
obtained. 

In the Joint Motion, the parties agreed that the Board failed 
to address whether the Veteran's claims should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

The claim for a total disability rating for compensation 
based on individual unemployability is raised by the Veteran.  
In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the United 
States Court of Appeals for Veterans Claims held that a 
request for a total disability rating for compensation based 
on individual unemployability (either stated or implied by a 
fair reading of the claim or of the evidence of record) is 
not a separate claim for benefits, but part of the claim for 
increase.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the 
duty to notify on the claim for a total 
disability rating for compensation 
based on individual unemployability, 
including on an extraschedular basis.  

2.  Obtain records from the Social 
Security Administration.



3.  After the development requested has 
been completed, refer to the VA 
Director of the Compensation and 
Pension Service for an extraschedular 
consideration: 

a).  Under 38 C.F.R. § 3.321(b) the 
claims for: 

i).  A rating higher than 20 
percent prior to February 4, 2004, 
for residuals of a left knee 
injury with traumatic arthritis 
and meniscectomy, and to a rating 
higher than 30 percent from 
February 4, 2004, to June 27, 
2007; 

ii).  A rating higher than 10 
percent for laxity of the left 
knee from June 12, 2003, to June 
27, 2007; and 

iii).  A rating higher than 10 
percent for limitation of 
extension of the left knee from 
May 27, 2005, to June 27, 2007, 
and 

iv).  A rating higher than 30 
percent for a total knee 
replacement from August 1, 2008. 

b).  Under 38 C.F.R. § 4.16(b), the 
claim for a total disability rating for 
compensation based on individual 
unemployability before June 27, 2007, 
when the Veteran's combined rating was 
50 percent and from August 1, 2008, 
following the termination of a 
temporary total disability rating, and 
the assignment of combined rating of 40 
percent. 

The pertinent facts include the 
following.  VA records show that by 
August 2002 the Veteran was no unable 
to work as a truck driver because of 
his left knee disability and from June 
2003 to April 2007 the Veteran was 
working as a security guard with 
physical restrictions because of his 
left knee disability. After the total 
knee replacement in June 2007, the 
Veteran has not returned to work (VA 
examination in August 2009) and the 
total knee replacement with one 
revision had not resolved the knee 
problem and the Veteran was still 
unable to work and he may require 
another surgery (VA orthopedic note: 
August 3, 2009).  

The Veteran was examined by VA in June 
2003, in February 2004, in May 2005, in 
April 2007, which are summarized in the 
Board's decision in May 2008, and in 
August 2009. 

4.  After the referral for 
extraschedular consideration is 
returned, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


